Citation Nr: 1635670	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a right heel injury, as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for residuals of a right ankle injury, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for residuals of an injury to the right ring finger, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for residuals of an eye injury, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for residuals of a neck injury, to include as secondary to a service connected left knee disability.

6.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of an injury to the left hand and fingers, to include as secondary to a service-connected left knee disability.

7.  Entitlement to an initial compensable rating for a skin infection involving the left lower extremity.

8.  Entitlement to a rating in excess of 40 percent for a left knee disability.  

9.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from October 1972 to October 1973 and from October 1974 to November 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran provided testimony during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

During the hearing, the Veteran submitted additional evidence and waived initial RO review of the evidence.  See Hearing Transcript and Statement in Support of Claim received May 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for disorders of the left hand and fingers, right ring finger, neck, left eye, and right ankle, and a higher rating for a left knee disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right heel disorder, to include residuals of a right heel injury, has not been shown at any time during the appeal period..

2.  In an unappealed rating decision in December 2007, the RO denied service connection for residuals of an injury to the left hand and fingers.

3.  Evidence associated with the claims file since December 2007 is not cumulative of evidence previously considered, and by itself or when considered with the previous evidence of record relates to an unestablished fact necessary to substantiate the claim.

4.  At no time during the appeal period has the Veteran's service-connected skin disorder on his left lower extremity been shown to affect at least 5 percent of his whole body; and, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period has not been demonstrated.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right heel injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  A December 2007 rating decision denying the claim for service connection for residuals of an injury to the left hand and fingers is final.  3 8 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1103 (2015).
 
3.  The criteria for reopening the claim of entitlement to service connection for residuals of an injury to the left hand and fingers have been met, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for an initial compensable rating for a skin infection involving the left lower extremity are not met.  38 U.S.C.A. §§ 115, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The duty to notify has been met.  See January 2010 VCAA/DTA Letter and May 2016 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records, VA treatment records, and private treatment records have been associated with the file.  The Veteran was afforded a VA examination for his skin disability.  That examination is found to be adequate as it included the necessary information to evaluate the skin disability.  It is recognized that the examiner did not measure or approximate the size of the skin lesion.  However, as will be explained below, there was no skin lesion/infection present at the time of the examination.  A remand to obtain a retrospective opinion on the area effected by the skin infection is not necessary.  The Veteran testified in May 2016 that there has been no recurrence of the lesion, and that it had only measured to size of a silver dollar.

The Board also recognizes that the Veteran has not been afforded an examination pertaining to his right heel.  However, unlike his claims pertaining to the right ankle and fingers and hands, where a diagnosed disability has been shown (X-rays reveal arthritis of the hands and fingers) or where the Veteran has presented competent evidence of a current disorder (he testified as to ongoing right ankle symptoms, there is no evidence of a current disability of the right heel.  There is simply no evidence (lay or medical) of a current disability of the right ankle.  A VA examination is not warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Legal Criteria and Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Evidence of a current disability is the cornerstone for any claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Veteran's May 2016 testimony indicates that he cracked his right heel in the same fall in which he broke his right ankle after having had total left knee replacement.  His claim is only on a secondary basis; he does not allege any direct relationship to his military service.  See pages 15 and 16 of Hearing Testimony.

Regardless, the evidence does not show that the Veteran has a current disability associated with his right heel.  

In September 2009, the Veteran complained of right ankle and heel pain.  The record noted he had a history of falling off steps onto a brick patio and landing on his right ankle and heel.  X-rays were taken of the right ankle that revealed a possible fracture line and avulsion off the talus lateral.  See page 2 of Medical Treatment Record - Non-Government received October 2013.  Although the Veteran had complaints of right heel pain, the only objective findings were related to his right ankle.  

This injury was also referred to in a June 2010 private treatment record and while his ankle fracture was noted there was no mention of any injury to the right heel.  See page 10 of Medical Treatment Record - Non-Government received October 2013.

A January 2010 VA t treatment record shows the Veteran reported he had fractured his ankle and as a result he was in a cast for 2 months.  See page 4 of Medical Treatment record - Government Facility received January 2010.

In November 2011, the Veteran had a whole body scan and the only abnormality found in the right lower extremity was in the knee and ankle.  See page 19 of Medical Treatment Record - Non-Government received October 2013.

In January 2012, the Veteran sought treatment for right mid foot pain after falling, twisting his foot, and inadvertently kicking a 4 x 4.  X-rays revealed a fracture of the mid cuneiform bone.  See page 22 of Medical Treatment Record - Non-Government received October 2013.

Based on the record, there is no evidence of a right heel disorder.  The heel bone is also known as the calcaneus bone.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994).  At no time pertinent to the appeal have the records shown a crack or other injury to this particular bone.  Despite his complaint of heel pain in 2009, there has been no evidence of pathology to this region of his foot.  Foot X-rays and body scans were negative for any abnormality in the right heel.  Indeed, even at his personal hearing, the Veteran only identified symptoms related to his right ankle.  No statements were made reflecting a chronic disability of the heel.

The Board has given consideration to the Veteran's belief that he cracked his right heel at some point, and while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a heel disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In light of the evidence, the Board finds that the preponderance of the evidence is against the finding that the Veteran has a right heel disability presently or at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for residuals of a right heel injury is denied.

B. Petition to Reopen a Claim

The claim for service connection for residuals of injury to the left hand and fingers was denied in a December 2007 rating decision.  The Veteran was notified of the denial that same month, but since the RO did not receive an appeal from the Veteran and he did not submit any additional evidence concerning this issue within 1-year of this decision, the denial became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

The claim was denied in December 2007.  The AOJ recognized that the Veteran injured his left hand in July 2007.  However, it also indicated that there had been improvement and that there was no evidence of a chronic condition.  See Rating Decision - Narrative received December 2007.

Evidence received since then shows that the Veteran had a whole body scan in November 2011, which revealed uptake in multiple joints of the hand most focal and intense in the third MCP joint of the left hand and is consistent with arthritis.  These findings were also present on a January 2010 body scan.  See page 19 of Medical Treatment Record - Non-Government Facility received October 2013.

As there is now evidence of arthritis in the left hand, the Veteran is shown to have a chronic disorder.

This evidence is neither cumulative nor redundant since it provides evidence of a current diagnosis for his claimed left hand disability.  Thus, the evidence addresses unestablished facts necessary to substantiate the claim and satisfies the low threshold needed to reopen the previously denied claim.

C. Higher Initial Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2015); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 58 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected skin disability was assigned a noncompensable rating under Code 7820.

Diagnostic Code 7820 provides that infections of the skin, including fungal infections, are to be rated as disfigurement of the head, face or neck under Diagnostic Code 7800; scarring under Diagnostic Codes 7801-7805; or dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

Code 7800 pertains to scars of the head, face, or neck due to burns or other causes.  See 38 C.F.R. § 4.118.

Code 7801 pertains to burn scars or scar due to other causes, not of the head, face, or neck, that are deep and nonlinear.  See 38 C.F.R. § 4.118.

Code 7802 pertains to burn or scars due to other causes no of the head, face, or neck, that are superficial and nonlinear.  Superficial and nonlinear scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling, which is the maximum rating provided.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118.

Code 7804 pertains to unstable or painful scars, and provides a 10 percent rating for 1 or 2 scars that are unstable or painful, a 20 percent rating for 3 or 4 scars that are unstable or painful, and a 30 percent rating for 5 or more scars that are unstable or painful.  See 38 C.F.R. § 4.118.

Code 7805 relates to other scars (including linear) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  See 38 C.F.R. § 4.118.

Under Diagnostic Code 7806, a noncompensable (0 percent) evaluation is assigned for less than 5 percent of the entire body or of exposed areas affected and no more than topical therapy required the past 12-month period.  A 10 percent evaluation is assigned for at least 5 percent but less than 20 percent of the entire body or of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned for 20 to 40 percent of the entire body or of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned for more than 40 percent of the entire body or of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

A January 2010 private treatment record shows that the Veteran had 2 sores/ulcers on the medial aspect of the left leg.  The record noted that he had a brace that was rubbing this area.

January 2010 VA treatment records shows the Veteran reported having sores under his left knee on the upper shin where his knee brace rubbed against his skin.  He complained of a yellowish fluid that oozed from the wound.  A physical examination revealed an erythematous lesion, left knee, with a scab at the center.  See Medical Treatment Record - Government Facility received January 2010.

On June 2013 VA examination, the Veteran reported that he had developed a skin infection after having a total knee replacement, and that he was given antibiotics that subsequently cleared  up.  He has not had any further problems with infection since then.  The examination noted there had been no treatment for the skin disorder during the past 12 months.  The skin on his left lower extremity was intact and without inflammation.  There were no open areas, drainage, redness, or heat.  There was no clinical evidence of infection.  See VA Exam worksheet received June 2013.

In his May 2016 testimony, the Veteran stated that he used to get skin infections from wearing his knee brace, which is why he stopped wearing it and eventually used a different type of brace.  He estimated that a past lesion was approximately the size of a silver dollar.  See pages 9and 10 of Hearing Testimony.

The only time the Veteran's skin infection is shown to have manifested during the appeal is in January 2010.  Codes 7800, 7801, 7802, and 7804 all relate to scar, and based on the description provided in January 2010 there is no evidence the skin infection involved scarring.  Consequently, these codes do not apply.  

The disability is most appropriately rated under Code 7806.  The Board again observes that the size of the sores/lesion was not measured.  However, as the Veteran testified that the area affected was approximately the size of a silver dollar, it would be speculative to find that it affected at least 5 percent of his entire body.  Such is simply not practical.  It is also noteworthy that the Veteran stopped wearing the knee brace because it caused the skin infection.  He has not reported nor does the evidence show that he has had had any recurrences (since 2010).  He also testified that there was no change in this condition since the 2013 VA examination, which showed no evidence of a skin infection.  

Based on the available evidence and for the reasons stated, a preponderance of the evidence is against a compensable rating for the entire period of the appeal.  


ORDER

Service connection for residuals of a right heel injury is denied.

The petition to reopen the claim for service connection for residuals of a left hand injury is granted.

An initial compensable rating for a service-connected skin infection of the left lower extremity is denied.


REMAND

The Veteran testified that his left knee disability has worsened since his last examination.  He described decreased range of motion and more instances when his knee gave out.  A new examination is thereby needed to obtain current findings.  

The Veteran was not afforded VA examinations for his right ankle, left hand and fingers, and right ring finger disorders.  He contends that falls caused by his service-connected knee disability have resulted in current disorders in both hands ankle.  The evidence now suggests arthritis in both hands.  He is also deemed competent identify symptoms of a right ankle disorder.  Such is sufficient to trigger the duty to obtain an examination and opinion.

During the hearing, the Veteran indicated that he was unable to work due to his service-connected knee disability.  When an increased rating claim is pending and there is evidence of unemployability as a result of that disability, the issue of a TDIU is considered part parcel to tine increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  His claim for an increased rating for his left knee disability and entitlement to a TDIU are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Since the matters above are being remanded, ongoing treatment records should be obtained.

A July 2007 rating decision, in part, denied service connection for residuals of injuries to the neck and left eye.  In August 2007, the RO received the Veteran's notice of disagreement with the denial of these claims.  A review of the Veteran's VBMS file as well as those records stored on the Virtual VA electronic databases confirms that no statement of the case (SOC) has been provided to the Veteran and his representative addressing these issues in response to the timely filed notices of disagreement.  The Board must to remand these issues to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate SOC, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2015).  See also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should provide the Veteran and his representative an SOC addressing the issues of entitlement to service connection for a neck and left eye, to include as secondary to the service-connected left knee disability.

2.  Provide the Veteran with notice pertaining to the TDIU claim.

3.  Take the necessary action to obtain ongoing treatment records from Georgia Sports Medicine since March 2016, Affinity Clinic since October 2011, and VA records since January 2011.  Associate with the file all medical records received.  If any records are not received then this should be documented in the file, and the Veteran and his representative should be notified.

4.  Schedule the Veteran for a VA joints examination to determine the severity of his service-connected left knee disability and determine the likely etiology of claimed right ankle, left and fingers, and right ring finger disabilities.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.   

a) The report should discuss the examiner's objective evaluation for any weakened movement of the left knee, excess fatigability with use, incoordination, and painful motion.

b) To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  

c) To comply with Correia, testing of the range of left motion must include testing in active motion and passive motion in both the left and right lower extremities.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation.  

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

e) Regarding the hands, since the bone scan indicated there was arthritis in both hands the clinician is asked to identify the specific location of arthritis in both hands to include the fingers.

f) The clinician is asked to provide the following opinions:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current disorder of the left hand and/or fingers, to include arthritis, that was caused or aggravated by trauma related to a fall?

* Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current disorder of the right ring finger that was caused or aggravated by trauma related to a fall?

* Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current disorder of the right ankle that was caused or aggravated by trauma related to a fall?

g) The clinician is advised to take into account the Veteran's credible statements that on multiple occasions his left knee gave way or buckled, which caused him to fall and resulted in injuries to his hands and right ankle.  The clinician is also advised that while evidence shows the Veteran may have had some falls as a result of a foot drop that is believed to be related to neuropathy, he had other falls that predated the onset of his foot drop.

h) Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Then, readjudicate the claims remaining claims on appeal to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


